—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Ebrahimoff, J.H.O.), dated May 18, 1998, which, after a hearing, inter alia, denied his petition for custody of the parties’ child and directed that his visitation with the child be supervised.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court weighed the appropriate factors and, thereupon, refused to transfer custody of the child to the father. The record clearly supports the Family Court’s determination that a transfer of custody was not in the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Aull v Aull, 251 AD2d 325).
The father’s remaining contention is without merit. Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.